If a minor can hold the position of deputy to the County Clerk (and I am inclined to the opinion that he can), then he can perform all acts and discharge all duties pertaining to the office of County Clerk. Rev. Stat., Art. 1146. This authority is conferred by statute upon all deputies of such clerk, without distinction as to age or other qualification, and is coextensive with the authority of the principal as such clerk. If perchance this authority is other than purely ministerial, it is no matter that the deputy is a minor. He can discharge it in the same manner and to the same extent as can his principal. The statute confers no authority upon the principal that is withheld from his deputy. If the deputy cannot exercise authority other than ministerial, it is not by reason of his minority, but because of a want of authority in his principal. The question as to the extent of legislative power conferring authority upon County Clerks not purely ministerial, is not involved in this case. The judgment is affirmed.
Affirmed.